Citation Nr: 1147225	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for a chest disability.  

4.  Entitlement to service connection for headaches, including as secondary to service-connected tempomandibular joint (TMJ) disorder.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for depression.  

7.  Entitlement to service connection for a bilateral eye disability.  

8.  Entitlement to service connection for a low blood sugar disability.  

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to an initial compensable evaluation for bilateral ingrown toenails.  

11.  Entitlement to an increased initial evaluation for anxiety disorder, currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The September 2007 rating decision also denied service connection for TMJ disorder, ingrown toenails, shin splints, stress fracture, tinnitus, bilateral knee, and low back disabilities.  Service connection for TMJ, ingrown toenails, shin splints/stress fracture, tinnitus, bilateral knee, and low back disabilities was subsequently granted by rating decision in October 2009.  The issues of service connection for TMJ, ingrown toenails, shin splints/stress fracture, tinnitus, bilateral knee, and low back disabilities are therefore no longer in appellate status.  

The Board notes that, in a March 2011 rating action, the RO granted service connection for an anxiety disorder and assigned a 50 percent disability rating.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.

The issues of service connection for left shoulder, bilateral pes planus, chest, headaches, and protein buildup of both eyes disabilities, as well as the issues of an initial compensable evaluation for bilateral ingrown toenails and an increased initial evaluation for anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any time during the pendency of his claim.  

2.  The Veteran has not had depression at any time during the pendency of his claim.  

3.  Low blood sugar (hypoglycemia) is not shown to be currently manifested; it is not a disability or disease; and it has not been shown the Veteran has any disability associated with hypoglycemia of service origin.

4.  The Veteran experienced acoustic trauma as a member of military police and working dog handler during service.

5.  Hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 is not shown in service or thereafter.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Major depressive disorder was not incurred in or aggravated by the Veteran's active service, nor may in-service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  A disability manifested by low blood sugar was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Hearing loss of either ear was not incurred in or aggravated by service, nor may sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in May 2007.  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, degree of disability assignable, and effective date of the claim).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not include report of a VA examination for the low blood sugar claim, for such an examination would not have overcome the legal impediment that low blood sugar is a laboratory finding for which service connection cannot be established.  Thus, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record with regard to the low blood sugar claim.  

In this case, the Veteran was afforded a VA examination in April 2009 with regard to the bilateral hearing loss claim and in November 2010 with regard to the PTSD and depression claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination reports are adequate to decide the bilateral hearing loss, PTSD, and depression claims.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met with regard to the bilateral hearing loss, PTSD, and depression claims.  See 38 C.F.R. § 3.159(c) (4) (2011).  The examinations and opinions are thorough and supported by the record.  The examinations and opinions are therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.  Therefore, the Veteran's asserted stressor of fear of terrorist bombing while he was stationed in Turkey is considered verified by his lay statements because it is related to fear of hostile military or terrorist activity and is consistent with the places, types and circumstances of the Veteran's service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

PTSD & Depression

Factual Background & Analysis

Service Reports of Medical Examinations dated in August 2001 and November 2003 reflect that the Veteran's psychiatric condition was clinically evaluated as normal.  There are no other service treatment records indicating treatment for, or diagnosis related to any psychiatric problem, to include PTSD or depression.  

The Veteran stated that he has PTSD due to an incident in service in Turkey.  He alleges that he was a handler for a dog involved in bomb sniffing.  He stated that a bomb went off, and he had to make sure there was not another bomb.  He claimed that this was a particularly frightening and high stress situation.  The Veteran is competent to report that he was afraid of a bomb going off in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  See 75 Fed. Reg. 39843 (July 13, 2010).  The Veteran's DD 214 Form reflects that his primary military specialties were military police and working dog handler.  The Veteran has received the Global War on Terrorism Service Medal.  Therefore, the Veteran's asserted stressor of fear of terrorist bombing while he was stationed in Turkey is considered verified.  However, the Veteran does not have PTSD, and has not had PTSD at any point during the claim or appeal period.  

Private treatment records from Palm Desert Urgent Care dated in March 2007 reflect that the Veteran was assessed with PTSD.  These treatment records contain no rationale or basis for the assessment that was given and the complaints and examination are entirely focused on the Veteran's cough and nasal congestion.  

Several VA outpatient treatment records starting in November 2007 reflect that the Veteran was assessed with depressive disorder not otherwise specified.  VA outpatient treatment records dated in March 2010 and May 2010 reflect that the Veteran should be evaluated to rule out PTSD.  VA outpatient treatment records dated in June 2010 and July 2010 reflect that the Veteran was assessed with PTSD by a social worker.  

The Veteran underwent a VA examination in November 2010.  He reported that symptoms of PTSD began in 2005 as a result of his experiences searching for bombs while involved in presidential security.  He stated that he began to feel really down and depressed in April 2006 and did not know what to do with himself.  He reported that he could not get help while he was still in the military because doing so went against the mentality in the Marines.  He stated that he felt anxiety, anger, and sadness.  He reported waking up scared and irritable and that he got upset easily.  He stated that he experienced extremes of emotions, cried, and often felt on the verge of tears.  He reported that the severity of the symptoms was moderate.  He stated that the symptoms were constant, continuous or ongoing.  He reported that the symptoms affected total daily functioning which resulted in his being grumpy and angry with his wife and having a lot of anxiety.  He stated that he had trouble sleeping since 2005.  He reported a history of violent behavior described as once almost choking his brother's girlfriend because he got angry.  He stated that he did not actually choke her but moved his hands toward her neck.  He denied a history of suicide attempts.  

Following mental status examination, the Veteran was assessed with anxiety disorder, not otherwise specified.  The examiner noted that PTSD was not diagnosed because the Veteran did not meet the full diagnostic criteria, since there was no clear evidence of criteria C of the DSM-IV criteria, persistent avoidance of stimuli associated with the trauma.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make its own independent medical determinations, and must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The November 2010 VA examination was conducted specifically to determine the nature and etiology of any psychiatric disabilities, and was conducted by a licensed psychologist.  Because of his training and experience, the Board gives more weight to the VA examination by a psychologist, as opposed to the VA outpatient assessments made by a social worker.  This is reflected in the amendment to 38 C.F.R. § 3.304(f) which requires that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD before the amendment to 38 C.F.R. § 3.304(f) can be used to grant service connection for PTSD.  Moreover, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the DSM-IV.  As noted above, the November 2010 VA examiner noted that PTSD was not diagnosed because the Veteran did not meet the full diagnostic criteria, since there was no clear evidence of criteria C of the DSM-IV criteria.  The June 2010 and July 2010 assessments of PTSD by a social worker did not address whether the assessment of PTSD met the DSM-IV criteria.  The Board therefore finds that the November 2010 VA examination findings of no PTSD are entitled to more weight than the VA outpatient treatment records dated in June 2010 and July 2010 which reflect that the Veteran was assessed with PTSD by a social worker.  The Palm Desert Urgent Care assessment of PTSD made no reference to the DSM-IV.  As noted above, the November 2010 VA examination made reference to the DSM-IV and noted no diagnosis of PTSD.  Moreover, the private note from Palm Desert reflects no examination or rationale at all for the opinion and the treatment and complaints were entirely about a cough and nasal symptoms.  The November 2010 VA examination noted the pertinent medical history, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings.  The Board therefore finds that that the November 2010 VA examination findings of no PTSD are entitled to more weight than the findings of Palm Desert Urgent Care.  Noting the thoroughness of the VA examination, the Board finds that the November 2010 VA examiner's findings to have substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).

Several VA outpatient treatment records starting in November 2007 reflect that the Veteran was assessed with depressive disorder not otherwise specified.  The November 2010 VA examiner made no diagnosis of depression.  The Board notes that the November 2010 VA examination was conducted specifically to determine the nature and etiology of any psychiatric disabilities.  There is no indication that the VA outpatient treatment was conducted specifically to determine the etiology of any psychiatric disabilities.  Moreover, the November 2010 VA examination noted the pertinent medical history, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings.  Noting the thoroughness of the VA examination, the Board finds that the November 2010 VA examiner's findings to have substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).  The Board therefore finds that that the November 2010 VA examination findings of no depression are entitled to more weight than the findings of the VA outpatient treatment records.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  As the Veteran does not have PTSD or depression, and has not had PTSD or depression at any point during the claim or appeal period, it is unnecessary for the Board to reach the question of etiology of the claimed PTSD or depression.  

The Veteran has stated that he has PTSD and depression that he believes is related to service.  The Board finds the Veteran's statements that he has PTSD or depression not to be competent.  While the Veteran, as a lay person, is competent to report on symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds he is not competent to provide a diagnosis of PTSD or depression because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; see Buchanan, supra; see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

As noted above, the November 2010 VA examination shows no diagnosis of PTSD or depression, but rather an anxiety disorder for which a March 2011 rating action granted service connection and assigned a 50 percent disability rating.  As the Veteran has not had PTSD or depression at any time during the pendency of his claim, the claim must be denied.  Based on the lack of a current diagnosis of PTSD or depression, the Board finds that a preponderance of the evidence is against the claim for service connection for PTSD and depression.  As the preponderance of the evidence is against the claim of service connection for PTSD and depression, there is no doubt to be resolved in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Blood Sugar

Factual Background & Analysis

The initial question is whether there is evidence of a current disability due to low blood sugar.  

A service Report of Medical Assessment dated in December 2005 reflects that the Veteran complained of low blood sugar.  

The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Low blood sugar represents laboratory findings and are not a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Although hypoglycemia may be evidence of underlying disability or may cause disability, service connection may not be granted for a symptom.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225.  

Since there is no evidence of a currently diagnosed disease or disability due to low blood sugar, the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

Factual Background & Analysis

The Veteran has claimed that he incurred bilateral hearing loss as a result of noise from helicopter engines during service.  Examination and treatment records disclose that all inservice audiograms were negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  

A service Report of Medical Examination dated in August 2001 for enlistment purposes reflects that audiometric testing calibrated in April 2001 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
5
5
0
0

Audiometric testing dated in January 2002 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
-10
-5
LEFT
10
-5
5
-5
-5


Audiometric testing dated in December 2002 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
0
0
LEFT
10
5
5
0
0

Audiometric testing dated in October 2003 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
5
0
LEFT
15
5
10
0
0

Audiometric testing dated in November 2003 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
5
0
LEFT
15
5
10
0
0

Audiometric testing dated in November 2004 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
15
5
5
0
0


Audiometric testing dated in December 2005 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
5
-5
0
LEFT
10
0
10
0
5

Reports of Medical Histories dated in August 2001, November 2003, November 2005, and December 2005 reflect that the Veteran made no complaints of hearing loss.  In December 2002, the Veteran reported no loss or change in hearing.  In November 2003, the Veteran reported loss or change in hearing.  

The Veteran underwent a VA examination in April 2009.  He reported noise exposure during training and as part of his regular duties during service.  He stated that he was subjected to the noise from helicopter engines.  He reported that he first noticed the loss of hearing in 2003.  He stated that loss of hearing had not increased since then.  He reported difficulty listening to the television, in groups or background noise situations, hearing and understanding female voices, and on the telephone.  He denied difficulty in one on one situations.  He reported some occupational noise exposure since leaving service while working as a food server.  He stated that there was noise exposure from recreational activities or hobbies.  Speech recognition testing showed scores of 96 percent for the right ear and 94 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
15
5
10
5
10

The examiner diagnosed hearing within normal limits with excellent speech recognition ability.  The examiner opined that the Veteran has not suffered a loss of hearing as a result of military service.  There was no objective evidence to support the claim of loss of hearing.  Audiological evaluation noted hearing to be within normal limits bilaterally.  

Analysis of the record indicates that, despite inservice acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of either ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  As noted above, the audiological findings of the April 2009 VA examiner fail to identify that the Veteran has a hearing impairment of either ear meeting the criteria of 38 C.F.R. § 3.385.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  However, a prerequisite for entitlement to service connection, is a showing of current disability and the record fails to identify hearing loss of either of the Veteran's ears for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Entitlement to service connection can also be granted if a disability is present at any point during the pendency of the claim or appeal, even if not at all times.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, there is no evidence of a hearing loss meeting the criteria for a disability under 38 C.F.R. § 3.385 at any point post service.  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria of 38 C.F.R. § 3.385 for a current diagnosis of hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for depression is denied.  

Entitlement to service connection for a low blood sugar disability is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With regard to the left shoulder and chest claims, a service Report of Medical Assessment dated in December 2005 and a Report of Medical History dated in December 2005, both for separation purposes, reflect that the Veteran complained of shoulder and chest pain.  The Veteran has asserted current left shoulder and chest pain.  The Veteran has not been provided with a VA examination that addresses the issues of entitlement to service connection for the left shoulder and chest claims.  A VA medical examination and accompanying medical opinion is needed to ascertain whether left shoulder and chest disabilities are present and to ascertain the etiology of those disabilities.  38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the bilateral pes planus claim, a service Report of Medical Examination dated in August 2001 for enlistment purposes reflects that mild asymptomatic pes planus was noted.  In November 2004, the Veteran was assessed with pes planus.  A December 2005 Report of Medical Assessment for separation purposes reflects that the Veteran complained of flat feet/fallen arches.  

The record does not contain an opinion that addresses the likelihood that the Veteran's pre-induction bilateral pes planus was aggravated during active service.  This is clearly a medical question which must be addressed by medical personnel.  Under the circumstances, the Board believes that a VA examination with opinion, with regard to the bilateral pes planus claim is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran should be provided an examination that addresses whether the pre-existing bilateral pes planus was aggravated during active service.  

With regard to the headaches claim, a service Report of Medical Assessment dated in December 2005 and a Report of Medical History dated in December 2005, both for separation purposes, reflect that the Veteran complained of headaches.  The Veteran also claims that headaches are secondary to service-connected TMJ disorder.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  It should be noted that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  The Veteran has not been provided with a VA examination that addresses the issue of entitlement to service connection for the headaches as due to service, to include as secondary to the service-connected TMJ disorder.  The Veteran should be provided an examination that addresses the issue of entitlement to service connection for the headaches as due to service, to include as secondary to the service-connected TMJ disorder.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion should also address whether the service-connected TMJ disorder has aggravated the headaches.  

With regard to the bilateral eye disability claim, service treatment records dated in February 2002 reflect that the Veteran complained of itching and irritated eyes.  In October 2003, the Veteran reported having ocular allergies.  A Report of Medical History and a Report of Medical Assessment dated in December 2005 for separation purposes reflect that the Veteran reported protein buildup in both eyes.  The Veteran has asserted a current bilateral eye disability.  The Veteran has not been provided with a VA examination that addresses the issue of entitlement to service connection for the bilateral eye claim.  A VA medical examination and accompanying medical opinion is needed to ascertain whether a bilateral eye disability is present and to ascertain the etiology of that disability.  38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In an October 2009 rating decision, the RO granted service connection for bilateral ingrown toenails and assigned a noncompensable disability rating.  In November 2009, the Veteran disagreed with the noncompensable disability rating assigned for bilateral ingrown toenails.  The RO did not issue a Statement of the Case (SOC).  In a March 2011 rating action, the RO granted service connection for an anxiety disorder and assigned a 50 percent disability rating.  In July 2011, the Veteran disagreed with the 50 percent disability rating assigned for an anxiety disorder.  The RO did not issue an SOC.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO/AMC should issue an SOC on the issues of entitlement to an initial compensable rating for bilateral ingrown toenails and an increased initial rating for anxiety disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any left shoulder disability.  The claims file should be made available to the examiner in connection with the examination.  If a current left shoulder disability is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such left shoulder disability is causally related to the Veteran's active duty service, to include December 2005 complaints of shoulder pain.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any bilateral pes planus, to include aggravation of pre-existing bilateral pes planus.  The claims file should be made available to the examiner in connection with the examination.  The RO should clearly advise the examiner that a service Report of Medical Examination dated in August 2001 for enlistment purposes reflects that mild asymptomatic pes planus was noted.  In November 2004, the Veteran was assessed with pes planus.  A December 2005 Report of Medical Assessment for separation purposes reflects that the Veteran complained of flat feet/fallen arches.  All indicated tests and studies should be performed.  

The examiner should provide an opinion with regard to each question listed below.  A report should be prepared and associated with the Veteran's VA claims folder. 

a.  Does the evidence of record show that the Veteran's bilateral pes planus worsened during service? 

b. If the VA examiner finds that bilateral pes planus worsened during service, does the evidence of record clearly and unmistakably show that the pre-existing condition was not aggravated by service, beyond the natural progression of the disorder?  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any chest disability.  The claims file should be made available to the examiner in connection with the examination.  If a current chest disability is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such chest disability is causally related to the Veteran's active duty service, to include December 2005 complaints of chest pain.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any headaches.  The claims file should be made available to the examiner in connection with the examination.  The RO should clearly advise the examiner that the Veteran complained of headaches in service in December 2005.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current headaches shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches are related to service; 

c) if not, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches were caused or aggravated by his service-connected TMJ disorder.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

d) provide a detailed rationale, with specific references to the record, for the opinion.

5.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any bilateral eye disability.  The claims file should be made available to the examiner in connection with the examination.  If a current bilateral eye disability is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such bilateral eye disability is causally related to the Veteran's active duty service, to include February 2002 complaints of itching and irritated eyes, October 2003 complaints of ocular allergies, and December 2005 complaints of protein buildup in both eyes.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

6.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7. Readjudicate the issues of entitlement to an initial compensable rating for bilateral ingrown toenails and an increased initial rating for anxiety disorder and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  These issues should be returned to the Board only if the Veteran perfects a timely appeal.  

8.  After undertaking the development above, readjudicate the Veteran's left shoulder, bilateral pes planus, chest, headaches, and bilateral eye claims.  If the benefits sought on appeal remain denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


